Citation Nr: 0810418	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury, with degenerative joint disease, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2005 for further development.  
The Board subsequently issued a decision denying the appeal 
in December 2005.  In May 2007, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The January 2005 remand instructed the RO to schedule the 
veteran for a VA examination.  It further instructed the VA 
examiner to clearly report range of motion (in degrees) as 
well as the point (in degrees) where pain is elicited; 
whether there is additional functional loss due to weakness, 
fatigue, and/or incoordination; and whether there is evidence 
of recurrent subluxation or lateral instability; and, if so, 
whether it is slight, moderate, or severe.

The veteran underwent a VA examination in March 2005.  The 
examination report contains conflicting statements regarding 
whether the veteran uses any assistive devices.  At one 
point, the examiner stated that the veteran uses "a cane and 
a brace."  At another point in the report, the examiner is 
asked whether crutches or a brace is needed.  The examiner 
responded: "none."  

Additionally, the report fails to make clear where pain 
begins in the veteran's range of motion.  It did not address 
whether there was additional loss due to weakness, fatigue, 
and/or incoordination; and it did not contain a 
characterization of subluxation or lateral instability as 
"slight, moderate, or severe."  

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.

Given the noncompliance with the remand orders, the Board 
finds that the veteran is entitled to a new VA examination in 
order to determine the nature and severity of his service-
connected residuals of a right knee injury, to include 
degenerative joint disease.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA examination of his right knee to 
determine the nature and severity of his 
service-connected residuals of a right 
knee injury, to include degenerative joint 
disease.  The claims folder should be made 
available to the examiner for review.  The 
examiner should clearly report range of 
motion (in degrees) as well as the point 
(in degrees) where pain is elicited.  The 
examiner should also report whether there 
is additional functional loss due to 
weakness, fatigue, and/or incoordination.  
The examiner should also clearly report 
whether there is evidence of recurrent 
subluxation or lateral instability and, if 
so, whether it is slight, moderate, or 
severe.

2. After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
Diagnostic Codes for arthritis and 
limitation of motion as well as whether a 
separate rating is warranted under 
Diagnostic Code 5257.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



